
	

114 HRES 513 IH: Honoring the life, legacy, and example of Israeli Prime Minister Yitzhak Rabin on the twentieth anniversary of his death.
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 513
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2015
			Mr. Engel (for himself, Ms. Ros-Lehtinen, and Ms. Schakowsky) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Honoring the life, legacy, and example of Israeli Prime Minister Yitzhak Rabin on the twentieth
			 anniversary of his death.
	
	
 Whereas Yitzhak Rabin was born March 1, 1922, in Jerusalem; Whereas Yitzhak Rabin volunteered for the Palmach, the elite unit of the Haganah (predecessor of the Israeli Defense Forces), and served for 27 years, including during the 1948 War of Independence, the 1956 Suez War, and as Chief of Staff in the June 1967 Six Day War;
 Whereas in 1975, Prime Minister Yitzhak Rabin signed the interim agreement with Egypt (Sinai II) which laid the groundwork for the 1979 Camp David Peace Treaty between Israel and Egypt;
 Whereas Yitzhak Rabin served as Ambassador to the United States from 1968–1973, Minister of Defense from 1984–1990, and Prime Minister from 1974–1977 and from 1992 until his assassination in 1995;
 Whereas, on September 13, 1993, in Washington, DC, Yitzhak Rabin signed the Declaration of Principles framework agreement between Israel and the Palestinians;
 Whereas upon the signing of the Declaration of Principles, Yitzhak Rabin said to the Palestinian people: We say to you today in a loud and clear voice: Enough of blood and tears. Enough! We harbor no hatred toward you. We have no desire for revenge. We, like you, are people who want to build a home, plant a tree, love, live side by side with you—in dignity, empathy, as human beings, as free men.;
 Whereas Yitzhak Rabin received the 1994 Nobel Prize for Peace for his vision and bravery as a peacemaker, saying at the time: There is only one radical means of sanctifying human lives. Not armored plating, or tanks, or planes, or concrete fortifications. The one radical solution is peace.;
 Whereas, on October 26, 1994, Yitzhak Rabin and King Hussein of Jordan signed a peace treaty between Israel and Jordan;
 Whereas, on November 4, 1995, Yitzhak Rabin was brutally assassinated after attending a peace rally in Tel Aviv where his last words were: I have always believed that the majority of the people want peace, are prepared to take risks for peace . . . Peace is what the Jewish People aspire to.;
 Whereas Yitzhak Rabin dedicated his life to the cause of peace and security for the state of Israel by defending his nation against all threats, including terrorism and undertaking courageous risks in the pursuit of peace;
 Whereas in the years following Yitzhak Rabin's assassination, successive United States administrations have sought to help Israel and the Palestinians achieve a negotiated two-state solution that ends their conflict; and
 Whereas today, more than ever, the leadership of Yitzhak Rabin can be a model for securing peace during a time of conflict: Now, therefore, be it
	
 That the House of Representatives— (1)honors the historic role of Yitzhak Rabin for his distinguished service to the Israeli people and extends its deepest sympathy and condolences to the family of Yitzhak Rabin and the people of Israel on the twentieth anniversary of his death;
 (2)recognizes and reiterates its continued support for the close ties and special relationship between the United States and Israel;
 (3)expresses support and admiration for community leaders and government officials who work tirelessly to encourage co-existence and cooperation between the Israelis and Palestinians;
 (4)condemns any and all acts of terrorism; and (5)expresses its admiration for Yitzhak Rabin’s legacy and reaffirms its commitment to the process of building a just and lasting peace between Israel and the Palestinians based on two states for two peoples, living side-by-side in peace and security.
			
